Name: Commission Regulation (EC) No 744/94 of 30 March 1994 amending Regulation (EEC) No 2147/93 on a special intervention measure for barley in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/78 Official Journal of the European Communities 31 . 3 . 94 COMMISSION REGULATION (EC) No 744/94 of 30 March 1994 amending Regulation (EEC) No 2147/93 on a special intervention measure for barley in Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), Having regard to Commission Regulation (EEC) No 1533/93 of 22 June 1993, laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on recitals and the measures to be taken in the event of disturbance on the market for cereals (3), as amended by Regulation (EC) No 120/94 (4), Whereas Commission Regulation (EEC) No 2147/93 (*), as last amended by Regulation (EC) No 525/94 (6), opens an invitation to tender for the refund for the export of barley produced in Spain to all third countries ; Whereas, in the present situation, it is appropriate to increase the quantity put up for tender ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2147/93 is hereby amended as follows : ' 1 . A special intervention measure in the form of an export refund shall be applied in respect of 650 000 tonnes of barley produced in Spain .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 151 , 23 . 6. 1993, p . 15. (4) OJ No L 21 , 26 . 1 . 1994, p. 1 . (4 OJ No L 191 , 31 . 7. 1993, p . 109 . 4 OJ No L 66, 10 . 3 . 1994, p. 18 .